Title: To George Washington from Major General William Heath, 23 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 23rd 1777

I most Heartily Congratulate Your Excellency on the Safe arrival of the ship Amphitrite, at Portsmouth from L’Orient in France, with a

most Vallueable Cargo for the United States Manifest of which will be Handed to you by mr Champney the Express.
I am Pushing off the Troops with all Possible dispatch to the Places of Destination, A Second Detachment from Colo. Cranes Battalion of artillery march to morrow morning to Joyn your Excellency, (about 60 fine fellows).
We Swarm with French Officers at this Place, Two arrived in the Ship on Sunday at this Place They are much Superior to any that I have as yet Seen, One is an Engineer The other a Captain of Cavalry, They are Gentlemen of Education, Sense and Genius, The Captain has with him Two Treatises on the Discipline and management of the Horse, written by himself, and much Approved by all the Generals in the French Service, He has Letters to Congress, to your Excellency, and to Some Private Gentlemen from Dr Franklin & Mr Dean, who have wrote to have the officers forwarded wherever they may arrive, which will be done as Soon as Possible.
I think the Cannon & Stores lately arrived should be Immediately moved forward to Some place more Centerical to the Seat of war than the State of New Hampshire.
Two Frigates are Cruzing in our Bay Ours are talking of Puting to Sea. I have the Honor to be your Excellencys most Hbble Servt

W. Heath

